Exhibit 21.1 List of subsidiaries of the Registrant Subsidiary State of Other Jurisdiction of Incorporation NetLogic Microsystems, Inc. Delaware NetLogic Microsystems International Limited British Virgin Islands NetLogic Microsystems Caymans Limited Cayman Islands NetLogic Microsystems LLC Delaware NetLogic Microsystems Europe Limited United Kingdom NetLogic Microsystems (Shenzhen) Co. Ltd. China NetLogic Asia Limited Hong Kong NetLogic Microsystems Europe BV Neatherlands NetLogic Microsystems Europe SAS France NetLogic Microsystems Asia HK Limited Hong Kong NetLogic Microsystems International HK Limited Hong Kong NetLogic Microsystems Japan, K.K Japan NetLogic Microsystems Korea, Inc. Korea NetLogic Semiconductor Private Limited India NetLogic Processors India Private Limited India RMI International Caymans Limited Cayman Islands RMI Technologies (Beijing) Limited China RMI Technologies (Shanghai) Limited China RMI Technologies (Shenzhen) Limited China Roadster, LLC Delaware Aeluros, Inc. Delaware Lara Networks, Inc. Delaware
